19-3160-cv
Anas Osama Ibrahim Abdin v. CBS Broadcasting Inc., et al.


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT


                                          August Term 2019

                (Submitted: May 14, 2020                    Decided: August 17, 2020)

                                       Docket No. 19-3160-cv


                                  ANAS OSAMA IBRAHIM ABDIN,

                                                            Plaintiff-Appellant,

                                                     v.

               CBS BROADCASTING INC., NETFLIX, INC., CBS CORPORATION,
                              CBS INTERACTIVE, INC.,

                                                            Defendants-Appellees.


                   ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK




Before:            CHIN AND CARNEY, Circuit Judges, AND DOOLEY, District Judge. *




        *    Judge Kari A. Dooley, of the United States District Court for the District of
Connecticut, sitting by designation.
             Appeal from a judgment of the United States District Court for the

Southern District of New York (Schofield, J.), dismissing plaintiff-appellant's

third amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

Plaintiff-appellant alleged that defendants-appellees violated the Copyright Act,

17 U.S.C. § 101 et seq., by copying creative aspects from his unreleased science

fiction videogame, including his use of a tardigrade -- a microscopic animal --

traveling in space, in their television series Star Trek: Discovery. The district court

concluded that plaintiff-appellant's copyright claim failed as a matter of law

because his videogame and the television series were not substantially similar.

             AFFIRMED.




                          John Johnson and Allan Chan, Allan Chan & Associates,
                                New York, New York, for Plaintiff-Appellant.

                          Wook Hwang, Loeb & Loeb LLP, New York, New York,
                              for Defendants-Appellees.




                                           2
CHIN, Circuit Judge:

              This copyright infringement case marks the latest lawsuit involving

the iconic Star Trek series. Since Star Trek premiered in September 1966, courts

have wrestled with copyright and trademark lawsuits involving the television

series. 1 Today, in the latest round of Star Trek-related litigation, we are asked to

boldly go where no court has gone before and determine whether the television

series Star Trek: Discovery (a recent addition to the Star Trek franchise) unlawfully

infringed upon a game developer's videogame concept involving a tardigrade, a

real life microscopic organism with the unique ability to survive in space.




1      Star Trek has been the subject of litigation for many years. See, e.g., Clarks of
England, Inc. v. Glen Shoe Co., 485 F. Supp. 375, 377 (S.D.N.Y. 1980) (trademark dispute
involving Star Trek mark); Paramount Pictures Corp. v. Leslie Rubinowitz, No. 81-cv-0925,
1981 WL 1396, at *1 (E.D.N.Y. June 26, 1981) (trademark and copyright case involving
unlawful sale of Star Trek videotape cassettes); Segal v. Paramount Pictures, 841 F. Supp.
146, 148 (E.D. Pa. 1993) (copyright infringement action involving 1991 release of Star
Trek VI: The Undiscovered Country); Paramount Pictures Corp. v. Behnke, No. 94 C 6878,
1995 WL 399494, at *1 (N.D. Ill. June 29, 1995) (copyright infringement action involving
unlawful sales of screenplays for Star Trek: Voyager and Star Trek: Generations); White v.
Paramount Pictures Corp., 108 F.3d 1392 (Fed. Cir. 1997) (trademark infringement action
involving the mark "THE ROMULANS"); May v. Paramount Pictures Corp., 152 F.3d 927
(9th Cir. 1998) (copyright and trademark action involving Star Trek hotel and theme
park); Paramount Pictures Corp. v. Carol Pub. Grp., Inc., 25 F. Supp. 2d 372, 373 (S.D.N.Y.
1998) (copyright dispute involving publication of unlicensed book, Joy of Trek); Evans v.
Paramount Pictures Corp., 7 F. App'x 270, 271 (4th Cir. 2001) (trademark infringement
action involving Star Trek: First Contact).
                                             3
             In 2014, plaintiff-appellant Anas Osama Ibrahim Abdin submitted a

version of his science fiction videogame to several online forums and websites

(the "Videogame"). The Videogame was initially introduced on May 8, 2014

under the name Epoch, before Abdin changed the name to Tardigrades on

February 22, 2015. As the title of the Videogame suggests, the game featured a

tardigrade -- traveling in space. Two years later, on September 24, 2017,

defendant-appellees CBS Broadcasting Inc., Netflix, Inc., CBS Corporation, and

CBS Interactive, Inc. ("defendants") premiered their latest installment in the Star

Trek series, Star Trek: Discovery ("Discovery"). Discovery featured, in three

episodes, a tardigrade named "Ripper" and followed the space adventures of its

newest Starfleet crew.

             Abdin brought this copyright infringement action alleging that in

making Discovery, defendants copied elements of his Videogame, including not

only the tardigrade, but the plot, mood, characters, and overall feel as well. For

the reasons set forth below, we agree with the district court that Abdin failed to

plausibly allege substantial similarity between his Videogame and Discovery.

Accordingly, the district court's judgment dismissing his third amended

complaint is AFFIRMED.



                                          4
                                    BACKGROUND

A.     Tardigrades 2

              The tardigrade, also

known as a "water bear" or "moss

piglet," is a microscopic eight-

legged animal less than one

millimeter in length. App'x at 149.

As reported in Smithsonian                    See App'x at 157 (photo of a tardigrade published
                                              on "BBC Nature Features" on May 17, 2011).
Magazine, most tardigrades are

found on moss or the bottom of lakes feeding on bacteria or plant life. Some

have been found, however, "surviving in boiling hot springs" and "buried under

layers of ice on Himalayan mountaintops." App'x at 149. 3 Further, experiments

have shown that tardigrades are able to survive being frozen and heated to



2      The district court properly took judicial notice of the publications discussed
herein, describing the tardigrade's known ability to survive in extreme environments
and space, not necessarily for the truth of the matter asserted, but for the publication of
such information and relevant discussion in the scientific community. See Staehr v.
Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008) ("[I]t is proper to take
judicial notice of the fact that press coverage, prior lawsuits, or regulatory filings
contained certain information, without regard to the truth of their contents").
3      Joseph Stromberg, How Does the Tiny Waterbear Survive in Outer Space?,
Smithsonian Magazine, (Sept. 11, 2012) (available at https://www.smithsonianmag.com/
science-nature/howdoes-the-tiny-waterbear-survive-in-outer-space-30891298).
                                             5
extreme temperatures and can withstand pressure and radiation thousands of

times stronger than what a human could endure.

                                                        Tardigrades can survive in

                                                    such conditions due to "their

                                                    ability to enter a dehydrated state

                                                    that closely resembles death."

                                                    App'x at 150. This state involves a

                                                    tardigrade curling up into a "ball

                                                    called a tun, [and] reducing its
 Willow Gabriel, Goldstein Lab, University of
 North Carolina at Chapel Hill (May 20, 2007)
                                                    metabolic activity to as low as .01
 available at: https://www.flickr.com/
 photos/waterbears/1614095719.
                                                    percent of normal levels." App'x

at 150. A tardigrade can survive as a tun for over a decade, returning to its

normal metabolic state in a few hours when immersed in water. When

encountering other environmental stresses, tardigrades undergo additional

transformations: if the oxygen in their water medium drops too low, they can

stretch "into a long, relaxed state" to increase their water and oxygen intake, and

if they encounter freezing conditions, they form a "special cold-resistant" tun that

helps prevent the formation of ice crystals on their body. App'x at 150. Scientists



                                                6
believe the tardigrades' ability to survive in outer space derives from their ability

to survive extreme conditions on Earth.

             In 2007, a group of European researchers conducted "the first

research project to evaluate the ability of tardigrades to survive under open

space conditions," known as "Tardigrades in Space" or "TARDIS." App'x at 144.

They exposed a sample of dehydrated tardigrades to the vacuum and solar

radiation of outer space for ten days. The tardigrades were "able to survive

space vacuum without loss" and some even survived "combined exposure to

space vacuum and solar radiation." App'x at 140. Given their findings, the

researchers declared the experiment to "represent the first record of an animal

surviving simultaneous exposure to space vacuum and solar/galactic radiation."

App'x at 142.4

             Two additional experiments involving tardigrades in space were

conducted, one by the Russian Federal Space Agency and the other by the Italian

Space Agency. As reported in Scientific American, the Russian Federal Space

Agency arranged for a space probe to carry samples of Earth life to one of Mars'




4       See K. Ingemar Jönsson, et al., Tardigrades Survive Exposure to Space in Low Earth
Orbit, 18 Current Biology 17 (Sept. 9, 2008) (available at https://www.sciencedirect.com/
science/article/pii/S0960982208008051).
                                            7
moons. Tardigrades were among the organisms chosen for the experiment, due

to "their ability to repair DNA damage." App'x at 154. In addition, BBC Nature

reported in 2011 that the Italian Space Agency sponsored a project to "investigate

the impact of short-duration spaceflight on a number of microscopic organisms."

App'x at 158. One experiment, the "Tardkiss," planned to "expose colonies of

tardigrade[s] to different levels of ionising radiation" during the spaceflight to

help determine how radiation affects the way tardigrades' cells work. App'x at

158. Overall, while not crediting the truth of the matters asserted in the studies,

this Court notes that the tardigrades' unique ability to survive in extreme

conditions, including apparently in the vacuum of space, has been the subject of

scientific research and public discussion.

             Tardigrades have also been the subject of fictional works, in addition

to the works at issue in this case. In 2010, a children's fantasy novel featured

Otto, a "gargantuan" tardigrade that was "the size of an elephant." App'x at 134

(quoting Tony DiTerlizzi, The Search for Wondla 110, 206 (2010)). In 2013, a

science fiction novel referred to the ability of tardigrades to resist radiation.

App'x at 135 (citing Sir Terry Pratchett, The Science of Discworld IV: Judgment Day

(2013)). In 2014, Cartoon Network aired the fifth season of a television series



                                           8
Adventure Time, an episode of which featured a creature called "Grass Bear"

based on a tardigrade. App'x at 135. And in 2015, an animator posted an

animated video to YouTube featuring "Captain Tardigrade," a half-man, half-

tardigrade traveling in space. App'x at 136 (citing Ian Miller, Captain Tardigrade:

Defender of the Multiverse, available at: https://www.youtube.com/watch?v=OU

rz4CtGuOM).

B.    The Videogame

             Between May 2014 and July 2017, Abdin posted draft designs, video

trailers, and descriptions of a science fiction script on his personal blog,

YouTube, social media, and online forums, promoting his unreleased Videogame

concept. None of the video or internet content published between May 2014 and

September 2017 was registered for copyright. On June 28, 2018, Abdin registered

a copyright for a distillation of the Videogame concept (the "Distillation"). 5 The

Distillation is a twenty-three-page compilation of images, descriptions, and

illustrations providing details of the Videogame's characters and backstory.




5       As the Videogame was never released, we base our description of it on the
materials published by Abdin between May 2014 and September 2017 as well as the
Distillation.
                                          9
             In general, the Videogame is a point-and-click adventure game

about a civilization that existed in 20,000 B.C. and "discover[ed] intergalactic

travel using their latest technologies." App'x at 71. The Videogame follows a

protagonist, Carter, a blonde male botanist who lives on a space station orbiting

the planet Jupiter. Carter communicates with other characters and explores the

space station and other planets to solve puzzles. See Suppl. App'x at 131 (Game

Trailer 1). The Videogame has "two possible endings and [tens] of ways to

complete its puzzles," which are "triggered randomly at any time of the game

play." App'x at 71. In short, the Videogame is interactive and the individual

playing the game (the "player") can alter the "story" based on the player's

"attitude in dialogs, tasks, choices and/or random events." App'x at 71. The

player is "basically . . . writing the story of the game." App'x at 71.

              The essential elements of the possible Videogame storylines can be

drawn from vignettes in the Distillation and video trailers published by Abdin

online. The Videogame explores space travel and contains themes involving

adventure, romance, "slavery, secrecy[,] and espionage." App'x at 71.

             An important character in the Videogame is the "giant blue

tardigrade." App'x at 67. The Distillation notes that tardigrades can "withstand



                                          10
extreme temperatures between -458 F° up [] to 300 F°," and "are the first known

animals to survive in space." App'x at 85. The Distillation depicts Carter "being

absorbed into the tardigrade, becoming one with the tardigrade, and having the

tardigrade's abnormal powers." App'x at 24; see also App'x at 78. With assistance

from the tardigrade, Carter discovered "instantaneous space travel" by traveling

through a "wormhole" -- i.e., "a theoretical method of folding space and time so

that [one] could connect two places in space together." App'x at 227. Using

essentially the same image, the video trailers and teasers also show a blue

tardigrade enveloping Carter and then moving through space. See Suppl. App'x

at 135.

            The Distillation also provides biographical descriptions and images

of some of the Videogame's characters. These biographies describe a diverse cast

of characters with different physical features, races, occupations, sexual

orientations, and ages. The player can control various characters and have

Carter interact with these characters throughout the Videogame.

C.    Discovery

            Discovery is the latest installment in the Star Trek television series.

Star Trek made its television debut in 1966 and followed the "adventures of the



                                         11
U.S.S. Enterprise and its crew as they traveled through space during the 23rd

century." Paramount Pictures Corp. v. Carol Pub. Grp., 11 F. Supp. 2d 329, 331

(S.D.N.Y. 1998) aff'd sub nom. Paramount Pictures Corp. v. Carol Pub. Grp., Inc., 181
F.3d 83 (2d Cir. 1999). This seminal science fiction series has undoubtedly

shaped the genre and "[m]any of its characters, such as Captain Kirk and Mr.

Spock, have become household names." Id.

             In general, the original Star Trek and its accompanying spin offs are

set in a distant future where humans and aliens travel through space and co-

exist. See generally Star Trek: The Original Series Synopsis, Star Trek, available at:

https://www.startrek.com/database_article/star-trek-the-original- series-synopsis;

Star Trek: The Next Generation Synopsis, Star Trek, available at:

https://www.startrek.com/database_article/star-trek-the-next-generation-

synopsis. The United Federation of Planets (the "Federation") includes among its

citizens humans from the planet Earth as well as Vulcans, who are known for

their preference for rationality and logic, as well as beings from other planets.

See Paramount Pictures Corp. v. Axanar Prods., Inc., No. 2:15-CV-09938-RGK-E,

2017 WL 83506, at *1, *4 (C.D. Cal. Jan. 3, 2017). The Federation employs a fleet

of spacecraft that travel the galaxy ("Starfleet"), and has a history of conflict with



                                           12
the Klingons, "a militaristic, alien species from the planet Qo'noS." Id. at *4. The

Star Trek series chronicles multiple space adventures where a variety of

characters "explore strange new worlds, [] seek out new life and new

civilizations, [and] boldly go where no one has gone before." Michael P. Scharf &

Lawrence D. Roberts, The Interstellar Relations of the Federation: International Law

and "Star Trek: The Next Generation," 25 U. Tol. L. Rev. 577, 581 (1994). Starfleet

must always abide by the "Prime Directive," a principle that prohibits its

members from interfering with the development of alien civilizations. See

generally Richard J. Peltz, On A Wagon Train to Afghanistan: Limitations on Star

Trek's Prime Directive, 25 U. Ark. Little Rock L. Rev. 635, 640 (2003).

             Discovery, the seventh series in the Star Trek franchise, premiered on

September 24, 2017. 6 The first season of Discovery introduces the "backstory of its

lead character Michael Burnham . . . and set[s] up the Klingon War," taking place

approximately eleven years before the events of the original Star Trek series.

App'x at 44; see generally Star Trek: Discovery, Star Trek, available at:

https://www.startrek.com/ about/star-trek-discovery. "The Discovery,




6       To date, there have been thirteen full-length Star Trek motion pictures and nine
Star Trek television series. See Shows and Movies, Star Trek, available at:
https://www.startrek.com/shows.
                                            13
commissioned as a science and exploratory vessel, has been forced to become a

warship" and has a new mission to "find a way to win the war and pursue any

avenue to achieve this objective and save the Federation from the Klingons."

App'x at 44. Pursuant to this mission, Captain Gabriel Lorca "has been searching

for any and all types of weapons and technology that would give them an

advantage over the Klingons." App'x at 44. One such advanced technology, the

Displacement Activated Spore Hub Drive ("DASH Drive"), allows a spaceship to

travel on the "Mycelial spore network," App'x at 64, and instantaneously travel to

any location in the universe. The DASH Drive is fueled by a fungus called

"[m]ycelium." App'x at 46. Despite maintaining a greenhouse full of spore-

producing mycelium, however, the crew was not able to depend on the DASH

Drive because it was "unreliable" and "lacked the ability to maintain navigational

stability to make long jumps [across the universe] accurately." App'x at 44, 46.

              The first season of Discovery featured 15 episodes. 7 One of the main

storylines in three of the episodes involves a creature named Ripper, "a huge and

seemingly dangerous beast that resembles a massive version of Earth's micro-




7      Season two of Discovery began airing on January 17, 2019. A third season is
scheduled to air October 15, 2020. See Star Trek: Discovery Returns October 15, Star Trek,
available at: https://www.startrek.com/news/star-trek-discovery-returns-october-15
                                            14
animals, the tardigrade." App'x at 64. Burnham discovers that Ripper shares

qualities similar to those of an Earth-based tardigrade, such as the unique ability

to "survive extreme heat and sub-freezing temperatures, including the vacuum of

space," App'x at 45. At first, Burnham and her colleagues see Ripper as an

"inherently hostile" creature, as it kills numerous Starfleet crew members as well

as a dozen fully-armed Klingons; hence, its nickname, Ripper. App'x at 45.

Burnham later determines, however, that Ripper was acting in self-defense and is

not inherently violent. In connection with the DASH Drive, Burnham also

discovers that Ripper and the mycelial "spores have a symbiotic connection" and

"can communicate with one another." App'x at 51. The crew then uses Ripper as

a "supercomputer" to guide the DASH Drive and successfully perform several

jumps across the universe. App'x at 51. It becomes apparent, however, that

Ripper experiences a "physical toll" each time he is connected to the DASH

Drive, as it collapses into what appears to be a tun, the state characteristic of

distressed real-life tardigrades. App'x at 51. After Captain Lorca is captured by

the Klingons and the Discovery must travel a great distance to rescue him, one of

the Discovery crew members injects himself with Ripper's DNA and connects

himself to the DASH Drive in place of Ripper. This proves to be successful as the



                                          15
ship is able to jump and the captain is saved; then, as Ripper recovers, Burnham

releases it into space and Ripper departs through the subspace mycelial spore

network.

             Like other Star Trek spinoffs, Discovery continues many of the

"narrative staples" common to Star Trek, including "exploring the definition of

life and how to protect it." App'x at 50. Discovery's treatment of the tardigrade is

a prime example, as the crew members struggle with whether the tardigrade is a

sentient being and whether it is being exploited or abused. Likewise, the series

inherits "episodic elements" from earlier Star Trek series, including a "classic

prison escape episode" and a "daring rescue mission" episode. App'x at 54. The

Discovery series also makes numerous references to earlier series, through its

portrayal of Discovery as being part of Starfleet, as well as its inclusion of

Vulcans (specifically, Spock and his father Sarek), Klingons, and characters such

as a younger version of Harry Mudd and Captain Christopher Pike, all staples of

the original Star Trek franchise.

D.    Proceedings Below

             Abdin commenced this copyright infringement action on August 19,

2018. The parties agreed to a number of amendments culminating in the third



                                          16
amended complaint (the "TAC"), filed on January 15, 2019. The TAC principally

alleges that the Discovery creators saw and copied aspects of Abdin's Videogame,

including the use of a space-traveling tardigrade and other elements from the

Videogame. Abdin contends that defendants committed copyright infringement

because the "Tardigrade character" in Discovery is "substantially similar" to the

tardigrade in his Videogame. Suppl. App'x at 10. Moreover, subsequent

Discovery episodes also allegedly copied the tardigrade's space-traveling abilities

and other recurring main characters. In sum, the TAC alleges that there are

substantial similarities between the works' concepts, plot, overall feel, and

characters, specifically with respect to their use of tardigrades.

             Defendants moved to dismiss the TAC on the grounds that Discovery

is not substantially similar to the Videogame as a matter of law. On September

20, 2019, the district court granted defendants' motion to dismiss after

concluding that Abdin's copyright claim failed as a matter of law because his

Videogame was not substantially similar to Discovery.

             With respect to the parties' use of tardigrades, the district court

concluded that their common characteristics -- the "eight short legs," "O-shaped

mouth in the center of the 'face,'" and the ability to survive in space without



                                          17
protection --were all unprotectible facts that could not provide the basis for a

copyright infringement claim. App'x at 243. Further, with respect to Abdin's

character infringement claim, the district court held that they also "fail[ed] to

support a [copyright infringement] claim, as they are mostly generalized non-

protectible descriptions." App'x at 244. Finally, applying the "more discerning"

observer test because Abdin's Videogame contained protectible and

unprotectible elements, such as scientific facts or scènes à faire, the court also

concluded that the parties' works were not substantially similar in their "overall

feel," contrasting Discovery's "[o]verarching themes [drawn] from prior

renditions" of Star Trek with the "disparate videos and images" comprising

Abdin's work. App'x at 246.

             Judgment entered September 23, 2019. This appeal followed.

                                   DISCUSSION

             We review de novo the dismissal of a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6), accepting as true all factual allegations in the

complaint and drawing all reasonable inferences in the plaintiff's favor. See Biro

v. Condé Nast, 807 F.3d 541, 544 (2d Cir. 2015). We also review a district court's




                                          18
determination of substantial similarity de novo. See Peter F. Gaito Architecture, LLC

v. Simone Dev. Corp., 602 F.3d 57, 65-66 (2d Cir. 2010).

A.    Applicable Law

             To establish a claim of copyright infringement, "two elements must

be proven: (1) ownership of a valid copyright, and (2) copying of constituent

elements of the work that are original." Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,

499 U.S. 340, 361 (1991). To satisfy the second element, a plaintiff "must

demonstrate that: (1) the defendant has actually copied the plaintiff's work; and

(2) the copying is illegal because a substantial similarity exists between the

defendant's work and the protectible elements of plaintiff's [work]." Yurman

Design, Inc. v. PAJ Inc., 262 F.3d 101, 110 (2d Cir. 2001) (internal quotation marks

omitted).

             "The standard test for substantial similarity between two items is

whether an ordinary observer, unless he set out to detect the disparities, would

be disposed to overlook them, and regard [the] aesthetic appeal as the same." Id.

at 111 (internal quotation marks omitted). Where, as in this case, a work

incorporates unprotectible elements from the public domain, we apply a "more

discerning" observer test, which requires "substantial similarity between those



                                           19
elements, and only those elements, that provide copyrightability to the allegedly

infringed [work]." Boisson v. Banian, Ltd., 273 F.3d 262, 272 (2d Cir. 2001) (internal

quotation marks omitted). No matter which test is applied, "we examine the

similarities in such aspects as the total concept and feel, theme, characters, plot,

sequence, pace, and setting." Williams v. Crichton, 84 F.3d 581, 588 (2d Cir. 1996);

see also Gaito, 602 F.3d at 66.

B.     Application

              Even assuming that actual copying occurred, we affirm the district

court's dismissal of the TAC on the grounds that Abdin failed to plausibly allege

substantial similarity between protectible elements of his Videogame and

elements from Discovery.

              Three limitations on copyright protection are particularly relevant to

Abdin's appeal. First, facts and ideas are not protected by copyright. See Feist

Publications, Inc., 499 U.S. at 347 ("[F]acts do not owe their origin to an act of

authorship. The distinction is one between creation and discovery: The first

person to find and report a particular fact has not created the fact; he or she has

merely discovered its existence."); Mattel, Inc. v. Goldberger Doll Mfg. Co., 365 F.3d
133, 135-36 (2d Cir. 2004) ("[C]opyright does not protect ideas; it protects only the



                                           20
author's particularized expression of the idea."). Second, also unprotectible are

scènes à faire, which this Court has described as "sequences of events which

necessarily follow from a common theme," Reyher v. Children's Television

Workshop, 533 F.2d 87, 91 (2d Cir. 1976), and "incidents, characters or settings

which are as a practical matter indispensable, or at least standard, in the

treatment of a given topic," Hoehling v. Universal City Studios, Inc., 618 F.2d 972,

979 (2d Cir. 1980) (internal quotation marks omitted). Third, generic and

generalized character traits such as race, gender, and hair color are not

protectible. See Nichols v. Universal Pictures Corp., 45 F.2d 119, 121 (2d Cir. 1930)

("[T]he less developed the characters, the less they can be copyrighted; that is the

penalty an author must bear for marking them too indistinctly.").

       i.    Facts & Ideas

             "[F]acts are not copyrightable." See Feist Publications, Inc., 499 U.S. at

345. Here, the district court properly concluded that all tardigrades "have eight

short legs that run in pairs along a rounded body, . . . an O-shaped mouth in the

center of the 'face' and . . . are capable of surviving in space without protection."

App'x at 243. These scientific facts are not copyrightable because they are part of

the public domain and thus do not provide a basis for an infringement claim. See



                                          21
N.Y. Mercantile Exch., Inc. v. IntercontinentalExchange, Inc., 497 F.3d 109, 114 (2d

Cir. 2007) ("[A]ll facts -- scientific, historical biographical, and news of the day . . .

may not be copyrighted and are part of the public domain available to every

person." (quoting Feist Publications, Inc., 499 U.S. at 348)). Indeed, these facts

have been employed in other creative works as tardigrades have been the subject

of books, videos, and other works of fiction.

             Likewise, the tardigrade's ability to survive in space has been

reported and discussed in numerous scientific studies and thus has entered the

public domain as a scientific fact. See Sparaco v. Lawler, Matusky, Skelly, Engineers

LLP, 303 F.3d 460, 467 (2d Cir. 2002) ("[C]opyright protection can extend only to

original authorship, and [] the publication of facts, regardless how much effort

was expended in discovering them, is not original authorship." (citing Feist

Publications, Inc., 499 U.S. at 347-48)); Perry v. Mary Ann Liebert, Inc., No. 17-cv-

5600 (CS), 2018 WL 2561029, at *6 (S.D.N.Y. June 4, 2018) ("The author of a

scientific article published in a professional journal is certainly not entitled to a

monopoly of the ideas presented therein." (quotation marks and alteration

omitted)), aff'd, 765 F. App'x 470 (2d Cir. 2019). Several published studies have

evaluated the tardigrades' ability to survive in space by exposing the animal to



                                           22
space vacuum and radiation. In 2007, the TARDIS experiment "represent[ed] the

first record of an animal surviving simultaneous exposure to space vacuum and

solar/galactic radiation," App'x at 142, and discussed the tardigrade's ability to

survive in space. The results were later published in the scientific periodical

Current Biology on September 9, 2008. Additional experiments, and their media

exposure, have only further confirmed the widespread understanding of the

tardigrades' unique ability to survive in space.

             Similarly, ideas are not copyrightable, and the extension of

tardigrades' known ability to survive in space into the ability to travel in space is

an unprotectible idea. See 17 U.S.C. § 102(b); Attia v. Soc'y of N.Y. Hosp., 201 F.3d
50, 54 (2d Cir. 1999) ("It is a fundamental principle of our copyright doctrine that

ideas, concepts, and processes are not protected from copying."). We have

explained that "the protection granted to a copyrightable work extends only to

the particular expression of an idea and never to the idea itself." Reyher, 533 F.2d

at 90. "To grant property status to a mere idea would permit withdrawing

the idea from the stock of materials that would otherwise be open to other

authors, thereby narrowing the field of thought open for development and

exploitation. This effect . . . would hinder, rather than promote, the professed



                                          23
purpose of the copyright laws, i.e., 'the progress of science and useful arts.'"

Attia, 201 F.3d at 54 (quoting 4 Nimmer § 13.03[B] [2][a], at 13-60 to 61). In other

words, as aptly put by Spock and Captain James T. Kirk in Star Trek II: The Wrath

of Khan (Paramount Pictures 1982), "[t]he needs of the many outweigh the needs

of the few . . . or the one."

              While "[t]he distinction between an idea and its expression is an

elusive one," Crichton, 84 F.3d at 587-88, Abdin's space-traveling tardigrade is an

unprotectible idea because it is a generalized expression of a scientific fact --

namely, the known ability of a tardigrade to survive in space. See Attia, 201 F.3d

at 55 ("[I]f the idea is recorded at a very general level of abstraction, there may be

little or nothing in the original work that is protected against copying."); see, e.g.,

Mattel, Inc. v. Azrak-Hamway Int'l, Inc., 724 F.2d 357, 360 (2d Cir. 1983) (describing

the unprotectible idea of "a superhuman muscleman crouching in what since

Neanderthal times has been a traditional fighting pose"). Just as, for example, an

author's theory of who destroyed the Hindenberg based on historical facts is

unprotectible, see Hoehling, 618 F.2d at 978-79 (holding author's hypothesis that

crew member was responsible for destruction of Hindenburg was not

copyrightable because it was based on his own interpretation of historical facts),



                                           24
Abdin's idea of a tardigrade moving through space based on the scientific fact

that tardigrades can survive in space is also unprotectible. See N.Y. Mercantile

Exch., Inc, 497 F.3d at 114 ("The 'discoverer' of a scientific fact as to the nature of

the physical world, [a] historical fact, a contemporary news event, or any other

'fact,' may not claim to be the 'author' of that fact" (quoting 1-2 Nimmer on

Copyright § 2.03[E]); Sparaco, 303 F.3d at 466 (noting that "historical, scientific,

or factual information belongs in the public domain, and that allowing the first

publisher to prevent others from copying such information would defeat the

objectives of copyright by impeding rather than advancing the progress of

knowledge"). By permitting Abdin to exclusively own the idea of a space-

traveling tardigrade, this Court would improperly withdraw that idea from the

public domain and stifle creativity naturally flowing from the scientific fact that

tardigrades can survive the vacuum of space. See Captain James T. Kirk, Star

Trek: The Return of the Archons, Star Trek: The Original Series (1967) ("Without

freedom of choice, there is no creativity.").

             While Abdin contends that the tardigrade-human interaction in the

Videogame is sufficiently original to be protected under copyright, 8 an


8       To the extent that Abdin argues that the Videogame tardigrade contains
sufficient original expression to warrant copyright protection, that proposition is
                                            25
independent comparison of the works reveals "numerous differences" between

the tardigrade-human interaction in the Videogame and in Discovery that "tend to

undercut substantial similarity." Durham Industries, Inc. v. Tomy Corp., 630 F.2d
905, 913 (2d Cir. 1980); see also id. ("As a matter of logic as well as law, the more

numerous the differences between two works the less likely it is that they will

create the same aesthetic impact so that one will appear to have been

appropriated from the other."). More specifically, Abdin focuses on the

Videogame tardigrade's "unique adventures with humans, such as assisting

movement through space," its large size (as compared to its microscopic Earthly

counterparts), and blue color. Appellant's Br. at 13.

              While Discovery's tardigrade indeed shares at least some of these

features, there are significant differences. As to space travel, for example, in the


irrelevant to this appeal. Under settled precedent, "[t]o prevail on a claim of copyright
infringement, the plaintiff must demonstrate both (1) ownership of a valid copyright
and (2) infringement of the copyright by the defendant." Yurman Design, Inc., 262 F.3d
at 108-09. The validity of the copyright "depends upon originality." Id. at 109. When
evaluating infringement, "the standard . . . is whether the defendant's work is
'substantially similar' to the plaintiff's work." Eden Toys, Inc. v. Florelee Undergarment
Co., 697 F.2d 27, 34 (2d Cir. 1982), superseded on other grounds by rule as stated in Fed.
Treasury Enter. Sojuzplodoimport v. SPI Spirits Ltd., 726 F.3d 62, 84 (2d Cir. 2013).
Therefore, the fact that the Videogame might contain sufficient original expression for
copyright protection, is irrelevant to the issue of whether Discovery is substantially
similar to the protectible elements of the Videogame to establish infringement. See id.
(distinguishing between "the standard for sufficient originality and the test for
infringement").
                                            26
Videogame, the tardigrade "envelop[s] a human being" and the tardigrade flies

through space with the person inside it. Appellant's Br. at 14-15; see also App'x at

71 (depicting the "tardigrade hug"). In comparison, in Discovery, Ripper is

confined in a glass chamber aboard the Discovery, hooked up to the DASH

Drive, and used as a supercomputer to guide the ship as it jumps to different

parts of the galaxy. As to physical traits, while the tardigrade in the Videogame

is a luminescent blue and Ripper does appear to be blue at times, it is primarily a

darkish-brown or greenish color and its coloring seems to change. Compare

App'x at 71 (blue tardigrade enveloping Carter), with Suppl. App'x at 143 (7:30)

and Suppl. App'x at 143 (25:42) (green or brown Ripper), Suppl. App'x at 145

(29:38-30:50) (greenish brown Ripper).




App'x at 71 (Abdin's tardigrade).     Suppl. App'x at 143 at 25:42 (Ripper).




                                         27
             Most significantly, while it is unclear what role the nameless

tardigrade plays in the Videogame, Ripper is very much at the center of a fully-

developed story in Episodes 3, 4, and 5 of the first season of Discovery. It is given

the nickname Ripper because it is first encountered attacking and killing

numerous Starfleet personnel and Klingons. App'x at 45-46. While Ripper is

first believed to be "inherently hostile," its character evolves as Burnham and her

colleagues eventually discover that Ripper was violent only in self-defense and is

"not a direct threat to life." App'x at 45-46. When Burnham realizes that the

crew's use of Ripper in the DASH Drive is doing it harm, she and others try to

intervene. And when the jumps take too great a toll on Ripper, another crew

member takes Ripper's place to facilitate the jumps. In the end, completing the

story, Burnham and the Discovery crew determine to set Ripper free so that it

might live long and prosper.

             In sum, even assuming Abdin's original expressions of a space-

traveling tardigrade may be protectible under copyright law, an independent

comparison of the works reveals that there is no substantial similarity between

the protectible features of Abdin's tardigrade and Ripper from Discovery.




                                         28
      ii.    Scènes à Faire

             To be sure, even if Abdin's expression of the tardigrade surpassed

an unparticularized "rendering of . . . [the] idea" of a tardigrade, Azrak-Hamway

Int'l, Inc., 724 F.2d at 360, the features and themes involving space travel would

still be unprotected as scènes à faire, elements that "are as a practical matter

indispensable, or at least standard," in the science fiction genre. Hudson v.

Universal Studios, Inc., No. 04-civ-6997 (GEL), 2008 WL 4701488, at *3 (S.D.N.Y.

Oct. 23, 2008), aff'd, 369 Fed. App'x 291 (2d Cir. 2010).

             Certain elements of works can be unprotectible under the doctrine of

scènes à faire. See Zalewski v. Cicero Builder Dev., Inc., 754 F.3d 95, 102 (2d Cir.

2014) ("[E]lements of a work that are indispensable, or at least standard, in the

treatment of a given topic -- like cowboys, bank robbers, and shootouts in stories

of the American West -- get no protection." (internal quotation marks omitted));

Crichton, 84 F.3d at 589 (holding that "electrified fences, automated tours,

dinosaur nurseries, and uniformed workers" are typical scènes à faire that flow

from the uncopyrightable idea of a dinosaur zoo). Copyright protection does not

extend to "'stock' themes commonly linked to a particular genre." Walker v. Time

Life Films, Inc., 784 F.2d 44, 50 (2d Cir. 1986).



                                            29
             Here, the science fiction genre typically involves "stock themes,"

such as space travel, supernatural forces, war games, alien discovery, and

adventuring through space. For example, themes of spaceships and space

exploration have been commonplace in the science fiction genre since at least the

early 1900s. See A Trip to the Moon (Star Film Company 1902) (George Méliès's

classic silent film depicting space travel to the moon); Flash Gordon (King

Features Productions 1936) (serial film featuring a rocket ship flown to the planet

Mongo); Buck Rogers (Universal Pictures 1939) (serial film featuring a space ship

flown to Saturn); Mego Corp v. Mattel, Inc., No. 78-cv-4447, 1978 WL 21347, at *2

(S.D.N.Y. Sept. 29, 1978) ("The popularity of the theme of spaceships and space

warriors and related subjects is well-known and the success of the motion picture

Star Wars and the success of Star Trek and other such vehicles is something that

this Court can judicially note."); FASA Corp. v. Playmates Toys, Inc., 869 F. Supp.
1334, 1351 n.32 (N.D. Ill. 1994) (describing war fought in the "far reaches of

space" as a classic element of great science fiction (citation omitted)).

             Further, alien encounters are also a generic theme that routinely

appears throughout the science fiction genre and is not entitled to copyright

protection. See Muller v. Twentieth Century Fox Film Corp., 794 F. Supp. 2d 429,



                                          30
436-37 (S.D.N.Y. 2011), aff'd sub nom. Muller v. Anderson, 501 F. App'x 82-83 (2d

Cir. 2012) (describing two well-known extra-terrestrial monsters and their hostile

interactions with humans and Earth as part of the Alien and Predator franchises);

Moore v. Lightstorm Entm't, 992 F. Supp. 2d 543, 556 (D. Md.), aff'd sub nom. Moore

v. Lightstorm Entm't, Inc., 586 F. App'x 143 (4th Cir. 2014) (describing the generic

theme of futuristic stories about conflicts between humans and aliens). Likewise,

copyright also does not protect generic themes and storylines involving aliens or

advanced technology. See Wavelength Film Co. v. Columbia Pictures Indus., Inc.,

631 F. Supp. 305, 307 (N.D. Ill. 1986) (describing indispensable elements in

science fiction: "an alien arrives on earth in a spaceship; all humans are afraid of

the unknown alien; governmental authorities are trying to capture or destroy the

alien; one human becomes friendly with the alien and tries to help it return home

safely; and the alien leaves earth on a spaceship"); Historical Truth Prods., Inc. v.

Sony Pictures Entm't, Inc., No. 93-civ-5529 (MBM), 1995 WL 693189, at *8

(S.D.N.Y. Nov. 22, 1995) ("[C]onspiracies, characters with superhuman qualities,

and advanced technology . . . are unoriginal and uncopyrightable stock elements

of the action-adventure and science fiction film genres.").




                                          31
              Here, we have little trouble concluding that many of the alleged

similarities in the parties' works (e.g., the use of a space ship, space travel, and

alien encounters) "are unprotectible elements that follow naturally from a work's

theme rather than from an author's creativity." MyWebGrocer, LLC v. Hometown

Info, Inc., 375 F.3d 190, 194 (2d Cir. 2004). Likewise, the basic idea of a tardigrade

traveling in space is a natural extension of the tardigrades' known ability to

survive in space. Similarly, the idea of a tardigrade facilitating space travel is

also unprotectible. Cf. Basile v. Warner Bros. Entm't, No. 15-cv-5243 (DMG), 2016
WL 5867432, at *7 (C.D. Cal. Jan. 4, 2016) ("[M]any science fiction and action-

adventure films contain characters with various physiological and technological

enhancements. This general and familiar science fiction trope is not a protectible

element and does not establish a substantial similarity between the plots of the

works."), aff'd, 678 F. App'x 604 (9th Cir. 2017). In sum, numerous elements that

Abdin alleges are unlawful similarities between the works are not protected by

copyright law because they are scènes à faire typical in the science fiction genre.

       iii.   Character Similarities

              We also agree with the district court's conclusion that the similarities

between the characters in the Videogame and those in Discovery are "mostly



                                          32
generalized" and non-protectible. App'x at 244. Courts in this circuit have

routinely denied character infringement claims sharing far more similar

characteristics and features. See, e.g., Alexander v. Murdoch, No. 10-cv-5613 (PAC),

2011 WL 2802923, at *5 (S.D.N.Y. July 14, 2011) (dismissing claim where both

characters shared the same sex and hair color, as well as similar mannerisms),

aff'd, 502 F. App'x 107 (2d Cir. 2012); Cabell v. Sony Pictures Entm't, Inc., 714 F.

Supp. 2d 452, 454 (S.D.N.Y. 2010) (granting summary judgment where characters

were both military-trained hairstylists who fight crime with hairdryers as

weapons), aff'd, 425 F. App'x 42 (2d Cir. 2011).

             Here, several of the characters in the works share general and

undeveloped similarities. Discovery's Michael Burnham and the Videogame's

Yolanda are black females with curly short brown hair. Carter from the

Videogame and Discovery's Lieutenant Paul Stamets are both blonde white males

who are scientists. Aziz, a space station technician in the Videogame, is a male

with dark complexion, black hair, and beard, similar to Discovery's Hugh Culber,

a doctor with a dark complexion, black hair, and a beard. Finally, Natasha in the

Videogame and the Discovery's Sylvia Tilly are both depicted as young white

women with orange or red curly hair.



                                           33
             There are also, however, significant differences in these characters.

Yolanda is the communications engineer aboard the Videogame space station,

while Burnham is the star and protagonist of Discovery, who initially appears as

the First Officer aboard the starship Shenzhou. By Episode 3, however, she has

been convicted of mutiny and first appears on the Discovery as a prisoner, but

she redeems herself and eventually is appointed science officer. Stamets is not

just a scientist, but specifically an "astromycologist, . . . someone who studies

space-based fungi," App'x at 236, and he and Culver are lovers and berthmates

aboard the Discovery. Natasha is a "major rival" in the Distillation, App'x at 75,

while Tilly is a cadet who is also Burnham's friend and berthmate aboard the

Discovery.

             While the characters do share some traits such as hair color, race,

and profession, the Videogame's many characters have a wide range of physical

traits and the suggestion that a copyright infringement claim can be based on

such generic and common characteristics is "highly illogical." Spock, Star Trek:

The Omega Glory, Star Trek: The Original Series (1968). Courts in this circuit have

long held that such stock similarities are non-protectible generalized traits that

cannot support a plausible character infringement claim. See, e.g., Sheldon Abend



                                         34
Revocable Tr. v. Spielberg, 748 F. Supp. 2d 200, 209 (S.D.N.Y. 2010) (similarities of

"age, sex, and status" are "a basic character type" not protected under copyright);

Hogan v. DC Comics, 48 F. Supp. 2d 298, 310 (S.D.N.Y. 1999) ("A stock character or

basic character type, however, is not entitled to copyright protection."). We agree

with the district court that there is no substantial similarity between the

characters because the alleged similarities are generic and undeveloped. See

Nichols, 45 F.2d at 121.

      iv.    Total Concept and Feel

             Finally, in addition to the three limitations on copyright discussed

above, where the "total concept and feel" of competing works is different, we will

not find infringement. See Tufenkian Imp./Exp. Ventures, Inc. v. Einstein Moomjy,

Inc., 338 F.3d 127, 134-35 (2d Cir. 2003). In this vein, our independent

comparison of the two works confirms that the "total concept and feel" of the

Videogame is different from that of Discovery. Discovery builds on decades of

Star Trek plot lines, themes, and stories, referring back to original characters and

settings from previous series taking place in the same universe involving the

same everlasting conflict between the Federation and the Klingons.




                                          35
            For example, like previous renditions of Star Trek, Discovery includes

storylines depicting Klingons and the human-Vulcan alliance. Discovery follows

the Klingon character Voq, who is tasked with the mission to keep the Klingon

houses together. Discovery also highlights the difficulties of the dynamic

between humans and Vulcans that was first explored in the original Star Trek in

the relationship between Leonard McCoy and Spock. Most clearly, Burnham is

the adopted daughter of Spock's parents, his father Sarek (a Vulcan) and his

mother Amanda (a human). Burnham's interactions with her adopted father and

the human-Vulcan alliance further allude to earlier renditions of Star Trek.

Discovery also answers questions posed in previous Star Trek series, such as the

tensions leading to the Klingon War depicted in the original series.

             In contrast, the Videogame's "total concept and feel" is unclear as it

is composed of multiple, disjointed vignettes depicting interactions among seven

characters. See App'x at 73-76. While the plot of the Videogame, which takes

place in 20,000 BC as opposed to the distant future, follows Carter -- a blonde

male botanist living in space -- and contains themes including "slavery, secrecy[,]

and espionage," App'x at 71, the "total concept and feel" is not substantially

similar when compared to the consistent plot lines presented in Discovery.



                                         36
Abdin's short video teasers and trailers reveal only that Tardigrades appears to be

a point-and-click game heavily focused on the completion of puzzles to explore

space. See Suppl. App'x at 131 (Game Trailer 1). The trailers also suggest that the

Videogame appears to have an ancient Egyptian mythological influence. See, e.g.,

Suppl. App'x at 133 (Teaser #10). In comparison, Discovery is a fully developed

science fiction television series continuing established Star Trek storylines with

well-known characters and crossovers to original Star Trek themes and plots.

             In conclusion, we hold that Abdin failed to plausibly allege

substantial similarity between Discovery and the Videogame as a matter of law.

Overall, the presence of Ripper the tardigrade in Discovery is minimal, as it only

appears in three episodes. The main storyline in Discovery focuses on the

continuation of storylines beginning in the original Star Trek series and

continuing throughout the decades of Star Trek spinoffs and movies. Thus, after

extracting the unprotectible elements from Abdin's Videogame -- the scientific

facts, general ideas, science fiction themes constituting scènes à faire, and

generalized character traits -- we hold that the Videogame and Discovery are not

substantially similar because the protectible elements, as described above, are

markedly different. See Gaito, 602 F.3d at 66 (when applying the more discerning



                                         37
test, this Court must "extract the unprotectible elements from our consideration

and ask whether the protectible elements, standing alone, are substantially

similar" (internal quotation marks and citation omitted)). The district court did

not err in dismissing the TAC.

                                 CONCLUSION

            For the reasons set forth above, the district court's judgment is

AFFIRMED.




                                        38